Citation Nr: 1124026	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for the cause of the Veteran's death for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  In September 1963, the Veteran died.  The appellant is the Veteran's son.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

In May 2010, the Board remanded the appellant's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant is the son of the Veteran and his surviving spouse (who died in February 2007).

2.  In October 1963, an unappealed RO decision denied the surviving spouse's claim for service connection for the cause of the Veteran's death

3.  Evidence submitted since the RO's October 1963 decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death for accrued benefits purposes.

4.  The Veteran died in September 1963.  The death certificate shows that the immediate cause of death was asphyxiation due to strangulation by rope, and that the manner of death was by suicide.

5.  The Veteran was service connected for bilateral pes planus and a fracture of the third finger of the left hand at the time of his death.

6.  The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The October 1963 RO decision denying the surviving spouse's claim of entitlement to service connection for the cause of the Veteran's death is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death, for accrued benefits purposes, has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

3.  Entitlement to service connection for the cause of the Veteran's death for accrued benefits purposes is not warranted.  38 U.S.C.A. §§ 105, 1110, 1310, 5121(West 2002 and Supp. 2010); 38 C.F.R. § 3.301, 3.302(a), 3.312, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's application to reopen a claim for service connection for the cause of the Veteran's death for accrued benefits purposes, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2009).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, during the pendency of this claim, the Court held in Hupp v. Nicholson that in dependency and indemnity compensation (DIC) cases , including claims for service connection for the cause of the veteran's death, 38 U.S.C.A. § 5103(a) notice generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) reversed and remanded on other grounds, 329 Fed. Appx. 277 (Fed. Cir. 2009).  The Court also held in Hupp that where a claimant submits a non-detailed DIC application, VA is not obligated to inform the claimant of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  See id.  

In May 2010, the Board remanded the appellant's claim so that he could be provided with appropriate VCAA notice.  Pursuant to the Board's remand, a May 2010 VCAA letter substantially satisfied the notice requirements of the VCAA and Hupp.  Specifically, the May 2010 letter included an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected condition, and based on a condition for which service connection had not been established during the Veteran's lifetime.  The letter also advised the appellant of his and VA's respective responsibilities under the VCAA.  Although the letter did not specifically list the disabilities for which the Veteran had been awarded service connection, the Board finds such to be harmless error, as the appellant has demonstrated his knowledge of the Veteran's service-connected left hand condition in several statements (see, e.g., April and June 2010), and there is no indication in any of the evidence of record that there is any possible relationship between the Veteran's service-connected pes planus and his cause of death by self-inflicted asphyxiation.  Based thereon, the Board finds that the VCAA and Hupp notice requirements were satisfied, and that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Because the Board has concluded that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a claimant that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, because the appellant's request to reopen a claim for service connection for the cause of the Veteran's death has been granted, and the claim is reopened, as explained in detail below, the Board finds that any failure in the May 2010 VCAA letter to explain the bases for the prior denial of record, that new and material evidence was needed to substantiate his request to reopen, and what would constitute new and material evidence, to be nonprejudicial.

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Veteran's relevant service treatment records, VA treatment records, and private treatment records are all in the claims folder.  The appellant has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the claims folder.  In addition, the Board notes that the Veteran's surviving spouse, who in January 2006 filed a request to reopen her claim for service connection for the cause of the Veteran's death, died herself in February 2007, and their son, the appellant, subsequently filed this claim for accrued benefits purposes in June 2007.  Therefore, the appellant's claim must generally be adjudicated based on the evidence of record at the time of the surviving spouse's death in February 2007.  See 38 U.S.C.A. 5121(a) (West Supp. 2010); 38 C.F.R. § 3.1000(d)(4) (2010).

The Board recognizes that the duty to assist generally includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because this is an accrued benefits case, however, the appellant's claim must be decided based on the evidence of record in February 2007, when the surviving spouse of the Veteran died, such that there is no duty to obtain a VA medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

A.  Application to Reopen

The appellant asserts that the Veteran had an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of service, which he asserts caused the Veteran to commit suicide by way of asphyxiation in September 1963.  The appellant asserts in support of his claim that the Veteran underwent a "Captain's Mast" (i.e., an Article 15) in service, and that such punishment caused his psychiatric disorder.

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2010); 38 C.F.R. § 3.312 (2010).

By way of background, the Veteran served on active duty in the United States Navy during World War II between October 1942 and December 1945.  In September 1963, the Veteran died, and the immediate cause of death noted on the death certificate was asphyxiation due to strangulation by rope, which was noted on the death certificate as a suicide.  In October 1963, the Veteran's surviving spouse filed a dependency and indemnity compensation (DIC) claim.  An October 1963 RO decision denied the surviving spouse's claim with regard to service connection for the cause of the Veteran's death, but granted her a widow's pension.  In January 2006, the Veteran's surviving spouse filed a request to reopen her claim for service connection for the cause of the Veteran's death.  In February 2007, she died.  The appellant is the son of the Veteran and the above surviving spouse.  In June 2007, the appellant filed a request to reopen the claim for service connection for the cause of the Veteran's death for accrued benefits purposes.  See 38 U.S.C.A. § 5121 (West 2002 and Supp. 2010).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The preliminary issue is whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

The October 1963 rating decision denied the surviving spouse's original claim for service connection for the cause of the Veteran's death on the basis that there was no evidence of a mental disorder in service or within one year of service, and the Veteran's pes planus and left hand (finger) conditions were not shown to have contributed to the Veteran's death.  The surviving spouse did not file a timely notice of disagreement, and the RO's decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  In January 2006, the Veteran's surviving spouse filed a request to reopen her claim.

At the time of the October 1963 RO decision, the evidence of record included the Veteran's service treatment records, which reflect no diagnosis or treatment for any psychiatric complaints or disorders, as well as VA treatment records dated from March 1962 to July 1962 reflecting two hospitalizations for psychiatric treatment.

Since the final October 1963 RO decision, new evidence associated with the claims file (through February 2007, when the surviving spouse passed away, see 38 U.S.C.A. § 5121(a)), includes, but is not limited to, a copy of a July 1962 letter written by a family member reflecting that the Veteran attempted suicide in 1958 and another attempt was feared in since March 1962, as well as VA psychiatric hospitalization records dated from July to September.  The Board finds that the above lay and medical evidence reflecting psychiatric troubles prior to the Veteran's death in September 1963 satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.

B.  Service Connection for Accrued Benefits Purposes

As noted above, to warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for PTSD, there must be (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f) (2010).

Compensation shall not be paid if a disability is the result of a veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2010).  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for a suicide to constitute "willful misconduct," the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a) (2010).  A person of unsound mind is incapable of forming intent.  Id.  Whether a person, at the time of suicide, was so unsound mentally that he did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his mental condition at the time of suicide.  Id.  .  The act of suicide is considered to be evidence of mental unsoundness.  Id.  A reasonable, adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self- destruction.  Id.  It is a constant requirement for a favorable action in a suicide case that the precipitating mental unsoundness be service connected.  Id.  

As noted above, the Veteran served on active duty in the Navy from October 1942 to December 1945.  The Veteran died in September 1963, and his death certificate reflects that the immediate cause of death was asphyxiation due to strangulation by rope, noted as by suicide.  The appellant, the Veteran's son, asserts that the Veteran acquired a psychiatric disorder, to include PTSD, as a result of Article 15 punishment (Captain's Mast) in service, which psychiatric condition, he asserts, caused the Veteran to commit suicide.  

As an initial matter, the Veteran's service treatment records are silent as to any complaints of or treatment for any psychiatric condition.

The first medical evidence of treatment for any psychiatric symptomatology is a March 1962 VA medical center discharge summary reflecting that the Veteran was hospitalized for about 11 days for reports of depression due to business difficulties.  He also reported that one week prior to his admission, he attempted suicide by drinking heavily, taking a dozen phenobartibal pills, and attempting to asphyxiate himself in his car by connecting a hose to his exhaust pipe, which he reported was unsuccessful only because the hose melted from the exhaust pipe, and he also reported considering self annihilation with the use of a pistol.  The Veteran's discharge diagnosis was (a) psychoneurotic depressive reaction, and (b) stress: financial problems.  

A July 1962 VA treatment record reflects that the Veteran was hospitalized again for complaints of feeling depressed due to being heavily in debt and facing legal action, and a diagnosis of a depressive reaction, including suicide attempts, was recorded.  See Discharge Summary, July 1962.  

A July 1962 letter written by a member of the Veteran's family, Ms. D.S., to the VA medical center during the above noted psychiatric hospitalization, reflects that she reported that the family did not feel it was advisable for the Veteran to return home as they had been living with the fear of the Veteran taking his life since March because the "condition of his affairs was still in such a mess."  Ms. D.S. also reported that the Veteran had previously attempted suicide in 1958.

VA treatment records reflects that the Veteran had another psychiatric hospitalization from July to September 1963.  A September 1963 final summary reflects that the Veteran complained of depressed feelings similar to his prior admission, and that several business deals that would have helped him greatly fell through over the last three to four months.  The Veteran reported that he was concerned over certain real estate deals and credit problems in financing his current obligations.  It is noted that the Veteran's wife reported to clinicians in August 1963 that it seemed to her that the Veteran's condition would improve if he severed himself from the family business.  It was further noted that the staff opined by August 1963 that the Veteran must discontinue his present type of business, and that the Veteran's office was presently being vacated by his wife.  It was noted that by September 1963, the Veteran indicated he would give up his real estate business and try to expand his insurance business, and that he was impressed with the idea  that he must cut his expenditures and restrict his standard of living.  A discharge diagnosis of psychoneurotic depressive reaction, with suicidal rumination, and stress: seemingly insurmountable business concerns.  The Veteran was discharged on September [redacted], 1963.

As noted above, the Veteran died on September [redacted], 1963 of self-inflicted asphyxiation.  At the time of the Veteran's death, he was service connected for bilateral pes planus and for a fracture of the third finger of the left hand, with noncompensable ratings.  See Rating Decisions, January 1946 and October 1949.  He was not service-connected for any psychiatric condition.

Upon a review of the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran suffered from a psychiatric disorder that had its onset in service or is otherwise related to service.  As shown above, there is no contemporaneous evidence of any psychiatric problems in service.  The earliest evidence of any psychiatric problems is a letter from a family member noting that the Veteran attempted suicide in 1958, and the VA hospitalization records dated in 1962 and 1963, which reflect that the Veteran reported that he felt depressed due to business and financial difficulties.  None of these records include any notations regarding the Veteran's service or any Captain's Mast in service.  The Board further notes that there is no medical evidence of record, not even submitted by the appellant or previously submitted by his mother, indicating that the Veteran's suicide is otherwise related to the Veteran's service or his service-connected disabilities (pes planus and a left hand condition), and the death certificate does not indicate that there were other significant conditions affecting the cause of death.  

The Board has considered the lay statements submitted by the appellant and his late-mother, particularly several of their statements alleging that the Veteran acquired a psychiatric disorder as a result of his Article 15 ("Captain's Mast") punishment in service.  While they may be competent to report certain symptoms they observed, and whatever history the Veteran may have reported to them, nevertheless, the Board finds their statements in this regard to lack credibility given the fact that they contradict the overwhelmingly probative medical evidence discussed above, in addition to the letter from Ms. D.S., which uniformly reflects that the Veteran reported to other family members and clinicians at the VA medical center during several psychiatric hospitalizations that he felt depressed due to business and financial troubles.  

The Board has considered the case of Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in which case the court held that a surviving spouse was competent to offer her lay opinion that her husband committed suicide (by drowning) as a result of a mental disorder that she related to his military service.  Again, as explained above, however, the Board finds the statements made by the appellant and his mother to be not credible (as opposed to not competent), and to therefore lack probative value.  

In addition, while the Board acknowledges several articles and a book excerpt submitted by the appellant in support of his claim, the Board notes again that, because this case involves accrued benefits, it may not consider evidence associated with the claims file after the appellant's mother (formerly the surviving spouse) died in February 2007.  38 U.S.C.A. § 5121.

In light of the above, the Board also finds that there is no need in this case to determine whether the Veteran's suicide resulted from "mental unsoundness," see 38 C.F.R. § 3.302, because such unsoundness would have to be due to or the result of a service-connected disability and, as shown above, the preponderance of the evidence is against finding that the Veteran ever had any psychiatric problems related to service.

The Board further notes that there has been no allegation or any evidence suggesting the Veteran's service-connected disabilities - his bilateral pes planus and his left hand condition, caused or contributed to mental unsoundness or the suicide.

As a final matter, the Board acknowledges that the appellant has requested in several letters that he be paid $1.5 million as a settlement payment as back pay for the compensation due to his mother and himself for service connection for the cause of the veteran's death.  In this regard, the Board notes that the compensation paid to claimants for VA benefits is set by statute and VA regulations and may not be "settled" so-to-speak before the RO or the Board.  In any event, as explained above, service connection for the cause of the Veteran's death is denied herein, such that no compensation is due.

In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.   There is not an approximate balance of evidence; the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death for accrued benefits purposes has been received, and, to that extent only, the appeal is granted.

Service connection for the cause of the Veteran's death for accrued benefits purposes is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


